Filed 11/17/21 In re Christopher K. CA1/4


                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or o r-
dered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re CHRISTOPHER K., a Person
 Coming Under the Juvenile Court
 Law.
 THE PEOPLE,
              Plaintiff and Respondent,                              A161890

 v.                                                                  (Contra Costa County
 CHRISTOPHER K.,                                                     Super. Ct. No. J1900553)
              Defendant and Appellant.

          Believing his family and friends were trying to kill him, minor
Christopher K., then 16 years old, repeatedly stabbed his younger brother’s
friend with a hunting knife. Christopher appeals from the juvenile court’s
disposition findings and order issued in a wardship proceedings initiated
pursuant to Welfare and Institutions Code 1 section 602, committing him to
the Department of Corrections and Rehabilitation, Division of Juvenile
Justice (DJJ). Christopher contends his DJJ commitment was an abuse of



      All statutory references at to the Welfare and Institutions Code unless
          1

otherwise stated.
                                                                 1
discretion because there was no substantial evidence that a less restrictive
alternative, specifically the Youthful Offenders Treatment Program (YOTP)
at juvenile hall, would be ineffective or inappropriate. We disagree and
affirm.
             PROCEDURAL AND FACTUAL BACKGROUND
                                        I.
      On June 3, 2019, a juvenile wardship petition was filed pursuant to
section 602, alleging Christopher came within the juvenile law as a result of
his committing attempted murder (Pen. Code, §§ 187, 664). In addition, the
petition alleged Christopher caused great bodily injury (Pen. Code, § 12022.7,
subd. (a)), and used a dangerous or deadly weapon, a knife, in the commission
of this offense (Pen. Code, § 12022, subd. (b)(1)).
      On June 6, 2019, the court declared a doubt as to Christopher’s
competency, suspended proceedings, and ordered an evaluation. (§ 709,
subd. (b).) On June 28, 2019, after receiving the evaluation, the court found
Christopher incompetent (§ 709). On June 15, 2020, after receiving a new
examination report, the court found Christopher to be competent.
      On July 8, 2020, the original petition was amended to additionally
allege assault by means likely to cause great bodily injury (Pen. Code, § 245,
subd. (a)(4) (count 2)) against the same victim on the same date. The
amended petition also alleged Christopher caused great bodily injury (Pen.
Code, § 12022.7, subd. (a)), and used a dangerous or deadly weapon, a knife,
(Pen. Code, § 12022, subd. (b)(1)) during this oﬀense.
      On July 13, 2020, at arraignment on the new petition, Christopher
agreed to plead no contest to the aggravated assault (count 2) and
enhancements, in exchange for the dismissal of the attempted murder charge
(count 1). The parties agreed Christopher could move for dismissal (§ 782) on


                                         2
his 21st birthday, and the People would consider dismissing the “strike
enhancement.” Christopher waived his right to appeal the jurisdiction
finding.
      On December 14, 2020, following a multi-day, contested disposition
hearing, the juvenile court adjudged Christopher an indefinite ward of the
court, ordered that his welfare required that he be removed from parental
custody, and ordered him committed to DJJ for a maximum term of six years.
                                      II.
A.    The Offense2
      On May 30, 2019, just after his 16th birthday, Christopher repeatedly
stabbed 14-year-old Daniel with a hunting knife. Daniel, who was a friend of
Christopher’s younger brother, Joseph, had come over to hang out with
Joseph. Soon after Daniel arrived, Christopher seemed annoyed and wanted
to know when Daniel was going to leave. Just prior to the stabbing, all three
boys had been smoking marijuana together on the couch, when Christopher
stood up and started acting “weird.” Christopher leaned on a counter and
stared angrily at Daniel. When Daniel started gathering his things,
Christopher grabbed a knife and stabbed him multiple times, stopping only
after Daniel fell oﬀ the couch and onto the floor. Christopher fled the
apartment with the knife, and Joseph called the police.
      When the police arrived, Daniel was lying on his back. His clothes were
bloodied, and he was pale and sweaty. An oﬃcer cut away Daniel’s shirt and
found three stab wounds on the back of Daniel’s upper arm, and five to six
stab wounds on Daniel’s right mid-torso and upper right shoulder blade.




      2The facts are taken from the June 22, 2020 probation report, which is
based on the police report.
                                       3
After the oﬃcer bandaged the wounds and applied pressure, Daniel was
taken to the hospital.
      Meanwhile, Christopher, who had fled to a nearby Dairy Queen, called
911. Christopher told responding officers that he ran because he was
“scared.” Later, at the police station, after receiving his Miranda3 rights,
Christopher told the interviewing officer that his family members had been
acting very suspiciously. He acknowledged it could be paranoia, but he
believed his family was trying to kill him. Christopher rambled about “hella
strange shit happening around this neighborhood” and “people following
him.” He said that his brother and brother’s friend were at the apartment
that afternoon “ ‘being weird,’ ” but Christopher could not explain why he
found their behavior weird. He admitted stabbing the victim with a hunting
knife that belonged to his father. Christopher said he stabbed the victim
because he thought he was going to be killed, but he could not elaborate on
his reasons for this belief.
B.    The Probation Reports
      1.      July 22, 2020
      On July 22, 2020, the probation department filed a report and
recommendation to the juvenile court, recommending the court order
indefinite wardship for Christopher with a commitment to DJJ. The
department reported that, although this was his first arrest and first referral,
Christopher had committed an extreme act of unprovoked violence and had
exhibited “excessive behavioral issues” while in custody. Christopher punched
walls, banged doors, yelled profanities, and threw objects. There were
multiple reports of Christopher threatening to kill staﬀ members and their
families. There were also reports of physical violence. On December 9, 2019,


      3   Miranda v. Arizona (1966) 384 U.S. 436.
                                        4
Christopher bloodied another youth, striking him repeatedly with closed fists
despite the other youth not fighting back. On January 10, 2020, Christopher
punched a staﬀ member who was attempting to guide him back to his room.
On March 18, 2020, Christopher choked another youth during a basketball
game. On two occasions during June 2020, staﬀ found improvised “shanks”
under Christopher’s pillow.
      The probation report also detailed Christopher’s extensive substance
abuse. Christopher first tried marijuana during sixth grade, and alcohol
during seventh grade. Christopher stole money from his father to buy
marijuana; he stole alcohol from stores. When Christopher was drinking, he
would usually drink an entire bottle of vodka. Christopher said he smoked
marijuana daily and regularly used “methamphetamine, acid, LSD, Klonopin,
Oxycodone, Xanax, and lean (a prescription-strength cough syrup).”
Christopher said he had taken Klonopin and “vaped THC” on the day of the
offense. He described himself as an addict and acknowledged he needed
treatment for substance abuse.
      The probation department expressed concerns about the possibility of
Christopher having “unregulated mental health issues that have not been
addressed.” The report explained that Christopher’s mother, who was
diagnosed with bipolar disorder, abandoned the family when Christopher was
very young, which traumatized him, as did the fact that he was badly bullied
in school. Christopher admitted he felt “extreme bouts of happiness and
anger.” Christopher’s father reported that Christopher “would regularly
assault his younger brother, even when his brother was too young to properly
defend himself.”
      The probation department found Christopher unsuitable for YOTP.
Citing “the unprovoked violence of the instant oﬀense, the injuries incurred


                                      5
by the victim, the serious substance abuse issues and the continued violence
exhibited by this youth while in custody,” the report concluded Christopher
was “not acceptable for the YOTP.” The report stated: “It is probable to
conclude the minor will have access to objects in which he can mold into
weapons, in an attempt to alleviate his anxious thoughts about the need to
defend himself from other residents.”
        If committed to DJJ, in the first 30 days Christopher would receive a
mental health evaluation and a diagnostic assessment by a psychologist,
including an intelligence test, psychosis screening, and substance abuse
screening. Christopher could also “be referred for a full psychological
evaluation, a psychiatric review for medication, or screening for placement in
a specialized unit.”
        2.    November 5, 2020
        In an addendum report dated November 5, 2020, the probation
department noted that while the contested disposition hearings were
ongoing, the juvenile court, on October 14, 2020, had granted Christopher’s
request to be housed in YOTP, pending the outcome of the disposition.
However, soon after the YOTP placement, on or about October 22,
Christopher stopped taking his medication and then exhibited signs of
increased paranoia and anxiety. Christopher was removed from YOTP on
October 28, when a third manufactured weapon was discovered inside his
mattress. The object, made from two toothbrushes “tied together with plastic
and string” was five- to-six inches long and sharpened on both sides.
C.      Contested Disposition Hearing
        The juvenile court held an eight-day contested dispositional hearing in
2020.




                                        6
      1.    Prosecution Case
      Juvenile Institution Officer Pope
      Juvenile institution Officer Bradley Pope testified that on June 7, 2020,
under Christopher’s pillow he found the broken handle of a plastic spoon,
wrapped with “some kind of threaded material.” It had a “point” and “looked
like it could have been used for a stabbing weapon or stabbing device,” and
thus potentially capable of injuring someone. On June 22, 2020, again under
the pillow, he found the sharpened, handle of an “orange spork” and two
shortened sharpened pencils wrapped with thread. This item appeared to be
sharp enough to injure someone, and a more sophisticated “stabbing weapon”
than the item found on June 7. Christopher admitted he “was wrong in
making” the item and he agreed not to make any more items like it.
      Officer Pope testified that Christopher had attacked other youths at
juvenile hall on multiple occasions.
      Probation Department Supervisor Faulkner
      Kira Faulkner, a supervisor in the Contra Costa County Probation
Department, testified that Christopher was not suitable for placement at
YOTP. Prior to her current position, Faulkner had supervised YOTP
supervisors and screened youth for suitability to YOTP. In light of the
circumstances of Christopher’s offense and his social history, Faulkner
opined Christopher would not be a good fit for YOTP because his “serious
mental health issues” required more treatment than YOTP could offer. She
explained that YOTP was typically a nine- to 12- month program (or “longer
based on behavior”). YOTP consisted of three 90-day institutional phases, and
a six-month aftercare period.
      In her view the YOTP mental health resources were “not to the level”
Christopher needed. YOTP had only a part-time psychiatrist, no 24/7 mental


                                       7
health on-call response, and only three licensed therapist clinicians. Faulkner
testified that YOTP was for delinquent youth who needed to learn how to
think differently about their choices, not for those with long-term mental
health issues. YOTP services did not do full psychological evaluations of
wards and were more akin to “triage” than they were to outpatient or
residential programs. She cited the lack of group therapy at YOTP, which she
testified was “usually a key component in overall treatment.”
      Based on Faulkner’s review of DJJ materials, she opined Christopher
would receive a more thorough psychological evaluation at DJJ than he
would at YOTP. Christopher would receive extensive therapy and have access
to more “thoughtful therapeutic treatment” at DJJ, including group therapy.
As DJJ employed a full-time psychiatrist, a couple of clinical psychologists,
and “maybe up to 10” others, Christopher would have a larger mental health
team working for him than he would at YOTP.
      Faulkner also believed that YOTP was inappropriate because of
concerns for community safety, specifically concerns for the victim and
protecting him. Faulkner was concerned about the risk Christopher “might
pose to the community if there were no interventions that were in place prior
to his release back to his home.” The “length of programming” at DJJ would
keep Christopher away from his victim and the community for a longer
period and would permit Christopher the time to obtain the services he
needed.
      Faulkner, who was not trained in treating mental illness, admitted she
had not spoken to the mental health staff at juvenile hall about Christopher’s
case, and had no knowledge about his diagnosis.




                                       8
      Parole Agent Custino
      Lorraine Custino, a parole agent and the community and court liaison
for DJJ, screened cases for DJJ eligibility. Custino explained that DJJ had a
45-day initial clinic process, which included screening, by one of three
psychologists, for medical, psychological, mental health,
and educational issues. After the screening and assessments, the ward was
assigned to an appropriate living unit. If a ward had previously noted mental
health issues, the associate director of mental health services decided
whether to send the youth to a mental health residential unit, the intensive
behavior treatment program, or outpatient services with a regular reviewing
unit. Upon the ward’s arrival at DJJ, a psychologist decided whether to
bypass the intake program and to send the youth directly to the mental
health unit.
      The DJJ mental health unit, with a maximum population of 24, treated
wards with significant diagnoses who were on psychotropic medications and
needed a smaller living unit. The assigned psychologist was available 24
hours, 7 days a week. A psychologist met with the ward at least weekly and
more often if needed.
      The DJJ intensive behavioral treatment program was similar to the
mental health residential unit, but addressed youth with unstabilized
aggression and violence issues. The program had a maximum population of
16 (but usually only 10), a school and “one-and-a-half psychologists.” The
wards met with a psychologist at least weekly. Both the mental health
residential unit and the intensive behavior treatment program offered a
30-week substance abuse cognitive-behavioral based program, “aggression
interruption training,” and other cognitive-behavioral based programs.




                                       9
      DJJ psychiatrists tracked and prescribed medications, which wards
could refuse, but, where that posed a safety issue, DJJ could “get emergency
medications delivered to the youth.” A ward’s refusal of medication did not
prevent continued therapy and programming. DJJ’s safety procedures,
including daily room and metal-detector searches, ensured that youth did not
possess weapons.
      2.    Defense Case
      Dr. Andrew Pojman
      Dr. Andrew Pojman, a clinical psychologist and an expert in the field of
adolescent psychology, opined that YOTP was an appropriate placement for
Christopher. Dr. Pojman spent about five hours with Christopher, three
hours over video conference and about two hours in person. He reviewed
Christopher’s family, medical and developmental history and his juvenile hall
record. Dr. Pojman’s testing reflected that Christopher had average
intellectual ability, which was influenced by his impulsivity, emotionality,
low frustration tolerance, and nascent abstract thinking ability. Christopher
was also cognitively immature, and had “a number of neurodevelopmental
weaknesses in executive functioning, specifically his inhibition, poor memory,
[and] bad planning ability.” Christopher had difficulty controlling his
feelings, which overwhelmed him and increased his paranoia.
      Dr. Pojman diagnosed Christopher with bipolar disorder with psychotic
features—more specifically—a mood disorder, that “made it more difficult”
for him than for other people to control his mood. “And as part of that mood
disorder,” Dr. Pojman continued, “there’s impulsivity, moodiness. There can
be hyperaggression, overactivity, a lot of different things.” Dr. Pojman
concluded that Christopher also had anxiety and depression. Dr. Pojman
testified that an “integration of test data” suggested Christopher was a


                                      10
psychologically traumatized youth who was “impulsive, dramatic, unruly,
and paranoid.”
      In Dr. Pojman’s opinion, upon arriving at juvenile hall, Christopher
was psychotic, with an underlying “psychotic process,” which included
Christopher’s severe paranoia, inability to control his feelings, and a history
of severe aggression. Christopher’s paranoia that people “were out to get him”
and “kill” him “trumped everything” else. Dr. Pojman described Christopher’s
severe substance abuse history as a coping mechanism for his anger,
abandonment, and depression. While his substance abuse may have
contributed to Christopher’s offense, Dr. Pojman did not believe it was a
significant factor, given his paranoia. He concluded that Christopher’s brain
chemistry, immaturity, and personality made it impossible for him to control
himself and that medication would be “critically helpful” to address that.
      Dr. Pojman opined that, with appropriate medication, the YOTP
mental health treatment (“cognitive behavior therapy,” “anger risk training,”
and “substance abuse training”) would be adequate to address Christopher’s
needs. He expected a significant decrease in Christopher’s aggression given
that at the end of July 2020, Christopher began receiving proper medication,
opining “he’s not going to be as aggressive, . . . he’s going to be under more
control.” However, without treatment and without medication, Christopher
would be at a high risk to commit another violent offense.
      Dr. Daniel Batiuchok
      Dr. Daniel Batiuchok was the program manager for Contra Costa
County Juvenile Mental Health and Probation Services. Juvenile hall did not
have a mental health unit, but provided mental health screenings, clinical
and risk assessments, crisis interventions, short-term therapy, and longer-
term therapy. Short-term therapy, which focused on specific skills or


                                       11
techniques, was available for up to 12 weeks. Longer-term therapy was
“open-ended and sometimes more insight focused.” Both therapies included
one-on-one meetings, depending on the needs of the ward.
      It was “not uncommon” for the mental health team at juvenile hall to
treat “mood disorders, depression-related disorders, anxiety disorders,
trauma-related disorders, post- traumatic stress disorder, . . . attention
deficit hyperactivity disorder, behavioral disorders, oppositional defiant
disorder, [and] conduct disorder.” The team occasionally treated pronounced
psychiatric or psychotic disorders, and had the flexibility to provide intensive
mental health services when needed.
      Group therapy was not available at juvenile hall. Nor did the mental
health team provide substance abuse treatment. However, probation staff at
YOTP were certified and did teach a cognitive behavioral substance abuse
class. Juvenile hall did not provide emergency medication for wards, but
employed a psychiatrist, about 12 hours a week, who prescribed and
managed the wards’ psychotropic medication. Other than Dr. Batiuchok,
whose role was mostly administrative, juvenile hall had only two full-time
licensed marriage and family therapists.
      At YOTP, each youth was assigned a mental health clinician, but they
were not available 24/7, and juvenile hall did not provide 24/7 mental health
services. Dr. Batiuchok testified, “If a mental health issue were to emerge
that was a severe safety concern, then the youth could be transported to
psych emergency services at county hospital.”
      Dr. Batiuchok admitted it was fair to describe the mental health
services offered at juvenile hall as equivalent to outpatient services. Dr.
Batiuchok acknowledged that in the year Christopher had been in juvenile
hall, he had been medication-compliant for only two to three months.


                                       12
D.    The Juvenile Court’s Disposition Ruling
      The juvenile court adjudged Christopher a ward of the court and
committed him to DJJ. In reaching this decision, the court considered the
probation reports, as well as the testimony and the exhibits admitted in the
lengthy disposition hearing. We extensively quote the juvenile court’s
thoughtful and detailed ruling below:
      “I have considered the age of the minor, the circumstances and gravity
of the offense committed by the minor, and the minor’s lack of previous
delinquency history. [¶] . . . [¶] I do find by clear and convincing evidence that
continued custody by Christopher’s parents would be detrimental to the
minor and that the welfare of the minor requires that custody be taken from
the parent or guardian pursuant to Welfare and Institutions Code Section
726(a)(3).
      “The bottom line is, I am going to adopt the recommendation from the
July 22nd report prepared by Probation and commit Christopher to the
Department of Juvenile Justice. [¶] I am persuaded by the testimony of
Ms. Faulkner and Ms. Custino and Dr. Batachuck [sic]. And I find that
Christopher’s needs can be more effectively addressed at the Department of
Juvenile Justice than they can be at Juvenile Hall and the YOTP program.
[¶] I find that the duration and intensity of mental health services that DJJ
can offer are far superior to those at Juvenile Hall. Not that Juvenile Hall’s
are inadequate for its purpose, but it is not designed for long-term mental
health treatment and therefore does not have, for example, 24-hour staffing
or the depth and level of staffing that the Department of Juvenile Justice
has. And the Department of Juvenile Justice is fully capable of providing for
Christopher’s medication needs as well.




                                        13
      “As I mentioned, YOTP is simply not designed or equipped to provide
this level of sustained and comprehensive mental health treatment for such a
serious mental illness as Christopher suffers from, and I do think the DJJ is
capable of doing so. [¶] Secondly, I’m mindful of the safety of the public and,
more specifically, of the youth at Juvenile Hall and of Christopher himself. I
don’t think that Juvenile Hall can adequately protect Christopher and the
other minors at the Hall from the effects of Christopher’s behavior. [¶]
Christopher has manufactured three stabbing instruments while in Juvenile
Hall and the third was while he was in the YOTP program briefly, at his own
request. And he has also engaged in several other altercations with other
members of Juvenile Hall.
      “Now, I recognize that Christopher has said that these are intended for
self-defense. But the problem is that his mental health illness did lead him to
believe falsely that he must attack the victim in this case to prevent from
being attacked by the victim. So he stabbed somebody completely innocent
under the delusion that that person posed a risk to Christopher, that of
course being the commitment offense. [¶] There is nothing to say that won’t
happen in Juvenile Hall with his manufactured stabbing weapons. If his
mental illness causes him to believe that another youth at Juvenile Hall
poses a risk to him, there’s no reason to believe he will behave differently.
[¶] Until Christopher gets the long-term and comprehensive mental health
treatment that DJJ can provide, I think he poses a very significant danger to
himself and others.
      “As I hope is evident, I very seriously considered the YOTP program.
That is why I ordered that he be placed in YOTP pending my decision, over
opposition of the People and Probation. I did that because it was a serious
consideration for me and I didn’t want the time to be wasted in the interim.


                                       14
[¶] But, unfortunately, Christopher’s conduct in YOTP demonstrates, quite
vividly, that they cannot offer him the level of mental health services and
security that he needs, so I do find that DJJ is the least restrictive
alternative that can appropriately address Christopher’s rehabilitative and
psychological needs.
      “So I have considered all of the potential less restrictive programs and
forms of custody, and I am fully satisfied that they are not appropriate
dispositions at this time and that the minor can better benefit from the
various programs provided by DJJ. . . .[¶] I do think they can provide the
mental health treatment that Christopher specifically needs. They have
trauma-based focused cognitive behavioral treatment, outpatient residential
and inpatient programming that can be tailored to Christopher's particular
needs. [¶] . . . [¶] . . . I do find that the mental and psychological conditions
and qualifications of the minor are such as to render it probable that he will
benefit by the reformatory educational, discipline, or other treatment
provided by the Department of Juvenile Justice, particularly their mental
health treatment.”
E.    Post-disposition Probation Report
      In a report dated December 29, 2020, the probation department
described how Christopher became “angry and violent” at the December 14,
2020 Zoom disposition hearing, when he heard he would be committed to
DJJ. While the court was rendering its decision, Christopher punched and
knocked down the camera in the courtroom. As Christopher walked toward
the exit, juvenile hall staff attempted to restrain him. Christopher violently
resisted two juvenile hall officers, kicking, shoving, and punching them,
before they were able to handcuff him.




                                        15
        The next day, December 15, an oﬃcer found the handle of a plastic
spoon in Christopher’s mattress at juvenile hall. Christopher admitted
bringing the handle into his room to sharpen it into a stabbing weapon. He
told staﬀ he had “a burning desire” to make a shank. Christopher thought
other youths and staﬀ were trying to kill him and he said he would “ ‘take
someone down with him.’ ”
                                 DISCUSSION
        On appeal, Christopher challenges his commitment to DJJ as an abuse
of discretion. Christopher argues the evidence was insufficient to prove that
less restrictive alternatives, specifically YOTP, would be ineffective or
inappropriate in his case. The record clearly belies his claims.
A.      Standard of Review
        Minors under the juvenile court’s jurisdiction must receive “care,
treatment, and guidance consistent with their best interest and the best
interest of the public.” (§ 202, subd. (b).) “A juvenile court’s commitment order
may be reversed on appeal only upon a showing the court abused its
discretion.” (In re Robert H. (2002) 96 Cal.App.4th 1317, 1329–1330.) We will
not lightly substitute our judgment for that of the juvenile court. Rather, we
must indulge all reasonable inferences in favor of the decision and affirm the
decision if it is supported by substantial evidence. (Id. at p. 1330.) The
juvenile court’s commitment decision does not constitute an abuse of
discretion where the evidence “demonstrate[s] probable benefit to the minor
from commitment . . . and that less restrictive alternatives would be
ineffective or inappropriate.” (In re George M. (1993) 14 Cal.App.4th 376,
379.)




                                        16
B.    The Juvenile Court Did Not Abuse Its Discretion
      The record demonstrates that the juvenile court considered a less
restrictive placement, specifically YOTP, and did not abuse its discretion in
rejecting it as ineffective or inappropriate.
      The probation report, on which the court relied, recommended DJJ as a
more appropriate placement than YOTP due to the “unprovoked violence” of
the offense, as well as Christopher’s “serious substance abuse issues and
continued violence . . . while in custody.” The probation report further noted
that DJJ would be able to provide Christopher with intensive counseling and
therapy. The court heard extensive expert testimony recommending different
placement proposals. As DJJ liaison Custino testified, DJJ had a special
mental health residential unit for wards with severe mental health issues.
Additionally, DJJ had an intensive behavioral treatment program for
mentally ill wards who were aggressive and violent. There was evidence in
the record that DJJ programs would provide Christopher with extensive,
long-term behavioral and substance abuse counseling in a highly structured,
disciplined, and closely supervised environment that would be beneficial to
him. Further, DJJ had safety procedures in place to ensure wards did not
possess weapons.
      It can reasonably be inferred from the record that a less secure facility
would have been an inappropriate placement for Christopher. The court was
mindful of public safety, specifically for the youth at juvenile hall and for
Christopher himself. As the court observed, Christopher had “manufactured
three stabbing instruments while in Juvenile Hall and the third was while he
was in the YOTP program . . . .” The record was also replete with instances in
which Christopher engaged in violent altercations with staff and other youth
while in juvenile hall.


                                        17
      Christopher, however, counters that there was no evidence he was a
danger to anyone while he was taking his medication or that he would not
comply with a court order requiring him to take his medication. These
arguments ignore that Christopher had, in fact, refused his medication while
in YOTP and that juvenile hall staff noted that he became anxious and
paranoid when unmedicated. Even Christopher’s expert, Dr. Batiuchok,
admitted that Christopher had been medication-compliant for only a fraction
of his time at juvenile hall—approximately just two to three months in the
preceding year. Based on his past refusals to take his medication and his
dangerousness when unmedicated, the juvenile court could reasonably lack
confidence that Christopher would consistently take his medication whether
on his own accord or by court order.
      The court reasonably concluded that Christopher’s behavior in juvenile
hall, including numerous instances of unprovoked violence against staff and
other youth, together with his brief stint in YOTP did not bode well for his
success in a less restrictive placement. All of this evidence provided sufficient
support for the court’s determination that Christopher would benefit from a
DJJ commitment.
      Christopher does not directly challenge this conclusion. Rather, he
argues that the juvenile court’s rejection of YOTP was unreasonable “because
there was no substantial evidence that DJJ provided essential mental health
services that YOTP did not. For every program the court cited in its
disposition, YOTP provided a similar program. In no instance was there
substantial evidence the DJJ program was different in some essential
characteristic.” However, probation supervisor Faulkner testified that while
YOTP had mental health services, those services were “not to the level”
Christopher needed. She explained that YOTP was not designed for youth


                                       18
with long-term mental health issues. Rather, YOTP was for delinquent youth
who needed to learn how to think differently and make better choices. YOTP
also lacked group therapy, which Faulkner opined was “usually a key
component in overall treatment.”
      Christopher notes that Faulkner had not consulted any mental health
staff at juvenile hall about his case. He argues that without any knowledge of
his diagnosis, “there is simply no way” Faulkner could know what treatment
he required and whether YOTP could provide it. In contrast, his two medical
experts were familiar with his diagnosis and both opined that the mental
health services at YOTP were adequate to treat his mental illness.
      But the court’s thoughtfully articulated decision was not limited to
Faulkner’s opinion. While the witnesses provided different views about the
placement for Christopher, they agreed on the seriousness of his mental
illness and the need for medication and long-term treatment. The court
seriously considered YOTP and ordered an interim placement, but while
there Christopher refused medication and engaged in violent conduct. The
court concluded that because juvenile hall is not designed for long-term
mental health treatment and lacks 24-hour staffing, it could not provide the
treatment Christopher required.
      That there was conflicting evidence as to Christopher’s placement, does
not warrant reversal of the juvenile court’s commitment order. As stated
above, our role on appeal is to determine whether the juvenile court’s order is
reasonably grounded in the record, not to reweigh the evidence in the record.
(See In re Alejandro G. (2012) 205 Cal.App.4th 472, 480 [juvenile court has no
obligation to adopt an expert’s opinion, and the fact that multiple experts had
a different opinion than the court does not prove a lack of substantial
evidence to support the court’s ultimate finding].) We also accept the juvenile


                                      19
court’s credibility determinations for purposes of appeal, and, here, the court
was persuaded by the testimony of Faulkner and Custino that Christopher’s
needs could not be effectively addressed at YOTP and that DJJ placement
was required. We decline to substitute our judgment for the juvenile court’s
on this issue. (See In re Juan G. (2003) 112 Cal.App.4th 1, 6 [“The function of
an appellate court is not to reweigh the evidence and substitute its judgment
for that of the juvenile court.”].)
      Even if the record reasonably justified an alternative placement, we
will not find an abuse of discretion if there is substantial evidence of a
“probable benefit to the minor from commitment . . . and that less restrictive
alternatives would be ineffective or inappropriate.” (In re George M., supra,
14 Cal.App.4th at p. 379; see In re Reynaldo R. (1978) 86 Cal.App.3d 250, 256
[DJJ commitment was not an abuse of discretion despite the fact that the
minor’s record justified less restrictive disposition].) As we explained ante,
there was sufficient evidence in the record to support the minor’s
commitment to DJJ and not YOTP.
      In view of the totality of the evidence in the record, the juvenile court
reasonably concluded that the minor’s best chance at rehabilitation was DJJ.
Such a restrictive environment was necessary both to ensure Christopher’s
participation in a rehabilitative treatment program and to address the court’s
well-founded public safety concerns.
                                 DISPOSITION
      The disposition findings and order appealed from are affirmed.




                                       20
                                           _________________________
                                           Ross, J.*


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Streeter, J.




A161890 In re Christopher K.



      *Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.
                                      21